Citation Nr: 1742520	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating higher than 60 percent for coronary artery disease (CAD).

2. Entitlement to an initial compensable rating for penile deformity with erectile dysfunction.

The Veteran's claims regarding entitlement to service connection for skin cancers of the right bicep and scrotum and entitlement to special monthly compensation (SMC) for loss of use of the legs will be addressed in a separate decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran had a personal hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is of record.  Thereafter, in February 2016, the Board granted the Veteran's claim for service connection for residuals of a broken nose but remanded the claims for service connection for diabetic retinopathy and chloracne as well as the increased rating claims for CAD and penile deformity with erectile dysfunction.  Subsequently, in January 2017, the Appeals Management Center (AMC), granted service connection for chloracne and diabetic retinopathy assigning initial noncompensable ratings both effective November 19, 2004.  That action constituted a full grant of the benefits sought, and the claims for service connection for chloracne and diabetic retinopathy are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran's CAD, at worst, was manifested by dyspnea and fatigue, without evidence of acute congestive heart failure, or a workload of greater than 3 METS but not greater than 5 METS, or a left ventricular ejection fraction of 30 to 50 percent.
2. The Veteran has erectile dysfunction but the medical evidence does not show a penile deformity due to that disorder.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 60 percent for CAD have not been met. 3 8 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2. The criteria for an initial compensable evaluation for penile deformity with erectile dysfunction are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records (STRs), VA and private medical treatment records and lay statements have been obtained and associated with the claims file.  Also, the Veteran had VA examination regarding these claims.  Moreover, pursuant to the February 2016 Board remand directives, additional VA medical treatment records were obtained and the Veteran was provided new VA examinations for which the adequacy has not been challenged by the Veteran or his representative.  The Board finds that there was substantial compliance with the February 2016 remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  Further, the Veteran was afforded a hearing before the Board.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.   See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged".  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

CAD

The Veteran seeks a higher rating for his service-connected CAD, currently rated as 60 percent, under Diagnostic Code (DC) 7005. 

Under that diagnostic code, a 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Unfortunately, the probative evidence of record precludes granting a rating higher than the initial 60 percent for CAD.

Here, the relevant evidence of record includes a May 2010 VA examination.  On examination, the examiner observed that the Veteran's heart had a normal sinus rhythm, S1 and S2.  There was no objective evidence of murmurs, gallops and friction rib.  In addition, there was no objective evidence of cardiomegaly, congestive heart failure, rales edema or liver enlargement.   The examiner noted that the Veteran's chest examination was normal to percussion and palpation.  The examiner's final diagnosis was CAD status post three coronary artery bypass grafts.  The examiner estimated the METs at about 7.

An October 2010 VA medical addendum reflects that the Veteran was unable to participate in an exercise stress test but he did have a nuclear stress test in July 2010, which revealed a normal systolic function, normal left ventricular and an ejection fracture of 55 percent.  The examiner estimated the Veteran's METs at more than 3 but up to 5, indicating that he was able to go to the bathroom with a rolling walker and could perform light exercise in his wheel chair, including lifting 10 pound weights.  

At a more recent September 2016 VA examination, the examiner's findings were consistent with the previous medical findings.  Although the examiner indicated that the Veteran had constant atrial fibrillation, he did not have a heart valve condition.  An EKG conducted in September 2015 was normal as well as a July 2016 echocardiogram.  The Veteran's interviewed-based METs test revealed a level of 5 to 7, indicating that he would be capable of performing activities, including walking one flight of stairs, golfing (without a cart), mowing the lawn (push mower) and heavy yard work (digging), before he experienced dyspnea and fatigue.  In addition, the examiner observed that the Veteran's echocardiogram showed a normal ejection fracture from 55-60.  She further stated that there was no objective evidence of record showing that the Veteran had congestive heart failure.

Based on this evidence of record, the Veteran is not entitled to a higher rating of 100 percent because there is no evidence that the Veteran has chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See Diagnostic Code 7005.

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation than those herein assigned, for the Veteran's service-connected CAD as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his CAD.  The Veteran contends that his CAD is far more disabling than the rating he was assigned indicates, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected CAD.  The most probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation is appropriate for the Veteran's CAD.

Accordingly, an initial rating in excess of 60 percent for the Veteran's CAD is not warranted throughout the period on appeal. 


Erectile Dysfunction

The Veteran's disability from erectile dysfunction has been rated by the RO utilizing Diagnostic Code 7522.  That diagnostic code provides a 20 percent rating for deformity of the penis with loss of erectile power.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  The Board notes that the Veteran has been awarded special monthly compensation for loss of use of a creative organ, which compensates the Veteran for this disability.  This is not an issue before the Board. 

Moreover, as diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these, the DCs pertaining to the genitourinary system generally address those symptoms.  38 C.F.R. §§ 4.115a, 4.115b.

In this case, a compensable evaluation is not available for erectile dysfunction under Diagnostic Code 7522 or 38 C.F.R. § 4.115a.  A review of the VA examination report that was conducted in August 2012 shows that there was no objective evidence of deformity of the penis with loss of erectile power or that the Veteran had a voiding dysfunction.  Although the Veteran reported at this examination that he had a deformed penis, he did not allow the examiner to inspect the claimed deformity.  Moreover, a VA examination conducted in September 2016 shows that that the Veteran had a history of penile implants.  On examination, the examiner observed that the Veteran's penis was normal.  Although the examiner indicated that the Veteran had a voiding dysfunction, she stated that the etiology of the voiding dysfunction was attributable to the Veteran's service-connected posttraumatic stress disorder and not his ED.  Thus, the disability picture for erectile dysfunction does not more closely approximate the criteria for the next higher schedular rating under Diagnostic Code 7522 or 38 C.F.R. § 4.115a.  Under these circumstances, a compensable evaluation under Diagnostic Code 7522 or 38 C.F.R. § 4.115a is not warranted.


ORDER

Entitlement to an initial rating higher than 60 percent for CAD is denied.

Entitlement to an initial compensable rating for penile deformity with erectile dysfunction is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


